Order entered January 15, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01015-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                                  TINA TEAGUE, Appellee

               On Appeal from the County Criminal Court of Appeals No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. MA17-47049-M

                                          ORDER
       This appeal is REINSTATED.

       On October 10, 2019, the Court abated this appeal to allow the trial court to make

findings of fact and conclusions of law and to order the reporter’s record supplemented with

missing exhibits. The trial court’s written findings and the supplemental reporter’s record have

been filed.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE